Appeal by defendant from a judgment of the County Court, Nassau County, rendered March 10, 1977, convicting him of robbery *613in the second degree (two counts) and grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction of grand larceny in the third degree, and the sentence imposed thereon, and the said count is dismissed. As so modified, judgment affirmed. Under the facts of this case, the grand larceny charge was an inclusory concurrent count of the robbery counts and thus a separate conviction for the former offense cannot stand (see People v Grier, 37 NY2d 847). We have considered the other points raised by the appellant and have found them to be without merit. Hopkins, J. P., Damiani, Titone and Rabin, JJ., concur.